Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 17/252,852 filed 12/16/2020 with preliminary amendments has been examined.
Claims 1-16 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Supplying a mapped configuration block to configure a pipeline.
The limitation of supplying a mapped configuration block to configure a pipeline, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a machine implemented method/data digest system, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the machine/digest system language, supplying in the context of this claim encompasses the user manually determining generic pipeline configurations using generic “configuration blocks”. Similarly, the limitation(s) of 

of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
Supplying a mapped configuration block to configure a pipeline is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using the machine/digest system to perform both the receiving; storing; compiling; storing; mapping; storing and supplying steps. The machine/digest system in both steps is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of supplying a mapped configuration block) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more

both the receiving; storing; compiling; storing; mapping; storing and supplying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-8 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-8 are also directed towards
nonstatutory subject matter.

As per independent claims 9 and 16, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
apparatus/medium described in independent claims 9 and 16 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.


Dependent claims 10-15 merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term(s) “extracting” and “constrained language paradigm” in claim(s) 6 and 14 is/are a relative term which renders the claim indefinite. The term “extracting” and “constrained language paradigm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jodoin et al., US Patent No. 10,318,285.

As to claim 1, (and substantially similar claim 9 and claim 16)
Jodoin discloses a machine implemented method for generating a data digest template 
(Jodoin col. 2 ln. 60-67: In an embodiment, a pipeline template package, such as a Live Pipeline Template (LPT) package, includes code for a specific template. In an embodiment, a configuration tool such as LPT Synthesis programmatically creates and configures resources that allows service teams to model their service and resource configurations as high-level
abstractions in code and run LPT Synthesis to create and/or configure the resources as specified.)

for configuring a pipeline in a data digest system, 

pipeline, in one embodiment, comprises a series of stages, and in each stage, various operations may be performed, such as compiling a particular set of code changes, deploying
a particular computing environment, and/or running a series of verification tests to determine that the code changes have not adversely affected the functionality of software as it relates to the particular computing environment)

the method comprising:
receiving a pipeline description comprising a set of pipeline parameters operable by the
data digest system, 
(Jodoin teaches a Live Pipeline Template (LPT) package, i.e. a “pipeline description” with “parameters” see col. 4 ln. 60-66: the pipeline template package 102 is a Live Pipeline Template (LPT) package that specifies both service code (e.g., code that is executed as part of providing service-related functionality to clients) and infrastructure code ( e.g., code that specifies how resources and infrastructure for running application code should be configured).)
the pipeline parameters comprising at least one of 
a data source device descriptor, 
(Jodoin col. 15 ln. 4-14: In an embodiment, resource vendors ( e.g., LPT) register
a custom name and handler via a service call to an infrastructure management service and templates ( e.g., other templates) can reference the resource by name, and the infrastructure 
see also col. 14 ln. 49-60: each computing resource has a corresponding custom resource entry in the template)
a communication channel descriptor, 
(Jodoin col. 9 ln. 10-15: and fulfill requests for resources in different data centers ( e.g.,
cross-center communications may be encrypted under a cryptographically protected communications session such as Transport Layer Security (TLS) and/or may require a valid access token for requests to be fulfilled).)
a flow dependency and a 
(Jodoin col. 7 ln. 45-47: In an embodiment, an infrastructure-enabled pipeline supports
a mechanism for declaring dependencies between different types of resources.; see also col. 20 ln. 6-11: In an embodiment, aggregate global resources may refer to resources in which the
resource type declares a dependency on a partitioned resource type and does not declare a resource partition-for example, an infrastructure pipeline is an aggregate global resource)
consuming application constraint;
(Jodoin col. 10 ln. 60-67: In an embodiment, an application definition 308 document is created at build time and includes a new pipeline stage ( e.g., the pipeline stage corresponding to a new region 312 that was created) and all computing resources specified for the service in the new region. In an embodiment, the build step of a pipeline template package ( e.g., a LPT package) generates an application definition file 308 describing the entire service resource configuration)

storing the pipeline description for modification and reuse;


compiling the pipeline description using a template compiler to generate a compiled
template;
(Jodoin col. 5 ln. 15-23: A build 104, in an embodiment, is hardware, software, or a combination
thereof, that includes instructions to perform a build process which includes compiling, interpreting, assembling, etc., the pipeline template package 102 or a portion thereof. In an
embodiment, an application definition document is a generic document model generated from a pipeline template package (e.g., a LPT package) describing the entire service
resource configuration)

storing the compiled template for modification and reuse;

108C of a pipeline, and service code 110 is loaded to and 50 executed from computer systems within the respective stages of the pipeline,; see also col. 6 ln. 16-28: In an embodiment, an infrastructure template can be processed by a target execution environment to update the configuration of the target execution environment. The configuration may involve any infrastructure-level configuration, where the infrastructure itself is instantiable, modifiable, and/or definable by machine readable executable code. In an embodiment, an infrastructure template, when processed by an entity associated with the target execution environment, updates operational parameters of virtualized devices associated with the target execution environment to an equivalent state associated with the monitored development environment changes from which the infrastructure template was generated)

mapping the compiled template into at least one data digest system configuration block to
generate a mapped configuration block;
(Jodoin col. 13 ln. 18-23: In an embodiment, an infrastructure pipeline's application
maps in a one-to-one mapping to a bootstrap infrastructure stack template that is used by the bootstrap stage in the pipeline, and the service pipeline's application definition maps in a one-to-many mapping to two or more infrastructure templates where templates are created for each partition.; see also col. 16 ln. 6-12: Each deployment target in the infrastructure pipeline
may be automatically mapped to a corresponding infrastructure template including that particular pipeline stage's partitioned resources. In an embodiment, the agent is also
responsible for facilitating other Pipelines features, such as change tracking and rolling back changes for any reason ( e.g., deployment failures). )
 
storing the at least one data digest system mapped configuration block for modification

(Jodoin col. 14 ln. 34-43: In an embodiment, the build step of a pipeline template
package ( e.g., a LPT package) generates an application definition file. In an embodiment, an application definition document or a template is a generic document model generated
from an LPT package describing the entire service resource configuration in a human-readable format such as JavaScript Object Notation (JSON) format. In an embodiment, the template is generated by LPT Synthesis during build time, and is used as an intermediate format to call
downstream services to configure resources )
and
supplying the at least one data digest system mapped configuration block to the data
digest system to configure the pipeline
(Jodoin teaches deploying/configuring pipelines using regional/partitioned packages, i.e. blocks see col. 4 ln. 47-53: the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and 50 executed from computer systems within the respective stages of the pipeline, which is rolled out in a controlled manner (e.g., sequentially) based at least in part on approval 112 gates along various stage of the development ; see also col. 9 ln. 28-24: FIG. 1 further illustrates that the Prod (production) infrastructure template 106C may configure and deploy additional resources such as a load 30 balancer (denoted as "LB" in FIG. 1) where a storage system is replaced by a fleet of storage systems behind a load balancer that routes storage-related commands to various storage systems of the fleet based on availability;
see also col. 9 ln. 48-54: In an embodiment, when a new region is added to a region information package (e.g., a RIP Brazil package), a build of the template package (e.g., LPT package) is triggered, a new application definition document 206 is created at build time in a machine readable format and includes the new pipelines stage corresponding to the new region and all resources needed for deployment; see also col. 13 ln. 3-7: In an embodiment, non-fully qualified 


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply pipelines as taught by Jodoin since it was known in the art that computing environments provide pipelines which also provide automation and a consistent, repeatable release process that improves reliability and consistency of commercial software, thereby reducing the chance of errors in production and improves visibility and auditing of changes to various aspects of deployment, such as the deployment of a particular set of computing resources to run application code (Jodoin col. 3 ln. 22-28).

As to claim 2, Jodoin discloses the machine-implemented method of claim 1, where said
receiving a pipeline description comprises retrieving a pipeline description
previously stored for modification and reuse
(Jodoin col. 13 ln. 24-36: In an embodiment, a pipeline template package (e.g., a
LPT package) is built and generates a flat application definition. In an embodiment, an application definition document is a generic document model generated from an LPT package describing the entire service resource configuration in a human-readable format such as JavaScript Object Notation (JSON) format. In an embodiment, an application definition JSON file annotates each computing resource with its applicable dimension, stage, and sub-environment that represents the desired steady-state of the service's resources. In an embodiment, the building of the pipeline template package (e.g., a LPT package) is performed in a sandboxed fleet and does not necessarily require network access).


template previously stored for modification and reuse (Jodoin col. 4 ln. 40-54: In an embodiment, the diagram 100 illustrates a pipeline template package 102 (e.g., a LPT package) that includes source code which is compiled as part of a build 104 to generate a set of infrastructure templates 106A, 106B, 45 and 106C that encodes in a human-readable format (e.g., JSON format) resources and configurations to be deployed as part of the particular stage, the templates are utilized to deploy infrastructure at various stages 108A, 108B, and
108C of a pipeline, and service code 110 is loaded to and executed from computer systems within the respective stages of the pipeline, which is rolled out in a controlled manner (e.g., sequentially) based at least in part on approval 112 gates along various stage of the development).

As to claim 4, Jodoin discloses the machine-implemented method according to claim 1, where said supplying the at least one data digest system configuration block further comprises retrieving a data digest system configuration block previously stored for modification and reuse (Jodoin teaches deploying/configuring pipelines using regional/partitioned packages, i.e. blocks see col. 4 ln. 47-53: the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and 50 executed from computer systems within the respective stages of the pipeline, which is rolled out in a controlled manner (e.g., sequentially) based at least in part on approval 112 gates along various stage of the development ; see also col. 9 ln. 28-24: FIG. 1 further illustrates that the Prod (production) infrastructure template 106C may configure and deploy additional resources such as a load 30 balancer (denoted as "LB" in FIG. 1) where a storage system is replaced by a fleet of storage systems behind a load balancer that routes storage-related commands to various storage systems of the fleet based on availability;


As to claim 5, Jodoin discloses the machine-implemented method according to claim 1, further comprising a process of modification and reuse of at least one
of a pipeline description, a compiled template, and a data digest system configuration block (Jodoin teaches deploying/configuring pipelines using regional/partitioned packages, i.e. blocks see col. 4 ln. 47-53: the templates are utilized to deploy infrastructure at various stages 108A, 108B, and 108C of a pipeline, and service code 110 is loaded to and 50 executed from computer systems within the respective stages of the pipeline, which is rolled out in a controlled manner (e.g., sequentially) based at least in part on approval 112 gates along various stage of the development ; see also col. 9 ln. 28-24: FIG. 1 further illustrates that the Prod (production) infrastructure template 106C may configure and deploy additional resources such as a load 30 balancer (denoted as "LB" in FIG. 1) where a storage system is replaced by a fleet of storage systems behind a load balancer that routes storage-related commands to various storage systems of the fleet based on availability;
see also col. 9 ln. 48-54: In an embodiment, when a new region is added to a region information package (e.g., a RIP Brazil package), a build of the template package (e.g., LPT package) is triggered, a new application definition document 206 is created at build time in a machine readable format and includes the new pipelines stage corresponding to the new region and all 

As to claim 6, Jodoin discloses the machine-implemented method according to claim 1, where said receiving a pipeline description comprises extracting parameters from a constrained language paradigm (Jodoin col. 17 ln. 32-40: When performing a synthesis operation, parameters may be specified to select the dimension ( e.g., region or zone), logical state, and sub-environment where the resource should be created. In an embodiment, partitioned synthesis enables a client to choose which resources will be created and in what manner, and enables clients to construct resources in a controlled, iterative manner, which reduces the risk and impact of outages.).

As to claim 7, Jodoin discloses the machine-implemented method according to claim 1, where said constrained language paradigm comprises parameters represented in a graphical modelling canvas (Jodoin col. 6 ln. 5-15: In an embodiment, manual approval
112 gates may exist between stages in which engineers, management, executives, or others entities involved in the deployment of software and infrastructure are required to sign off on the changes before they propagate down the pipeline, which may include reviewing test results on a graphical user interface and manually approving the test results by selecting, via a graphical user interface, whether to allow the deployment to continue to the next stage of the
pipeline.).

As to claim 8, Jodoin discloses the machine-implemented method according to claim 1, where said data digest system configuration block comprises data structures and processing directives 
template that is usable to provision an execution environment may be generated for a corresponding stage of the development,; see also Fig. 1 and col. 2 ln. 24-35: In an embodiment, a pipeline has multiple sequential stages such that changes to application code, software configurations, hardware configurations, security configurations, computing resources, etc. are compiled and built for one or more staging environments. The staging environments
are provisioned, and tests (e.g., integration tests) are run and validated, and are deployed to a production environment. In an embodiment, a pipeline stage allows deployment targets of the same type (e.g. multiple Apollo environment stages) to be logically grouped together and
approval workflows and promotions are applied at the stage level.).

Referring to claim 10, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 10.

Referring to claim 11, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 11.

Referring to claim 12, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 12.

Referring to claim 13, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 6;
therefore, the arguments above regarding claim 6 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fleming et al., US Pub. No. 2019/0004994A1;
Fleming et al., US Pub. No. 2018/0189063A1;
Smith et al., US Pub. No. 2017/0315813A1;
Frank et al., US Pub. No. 2017/0262298. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/3/2022